Case: 4:21-cv-01049-MTS Doc. #: 1 Filed: 08/23/21 Page: 1 of 5 PageID #: 1




                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MISSOURI

MARJORIE WILLIAMS                        )
                                         )
              Plaintiff,                 )
vs.                                      )       Cause #:     4:21-cv-1049
                                         )
US DEPARTMENT OF HEALTH &                )
HUMAN SERVICES, d/b/a AFFINIA            )
HEALTHCARE                               )
                                         )
              Defendants.                )
                                         )
Serve Affinia Healthcare                 )
via Registered Agent                     )
                                         )
       Alan Freeman                      )
       1717 Biddle Street                )
       St Louis MO 63106                 )

                            COMPLAINT FOR DAMAGES

       COMES NOW plaintiff, MARJORIE WILLIAMS, by and through her attorneys

and for her cause of action against Defendants, AFFINIA HEALTHCARE, CLIFTON

WHITWORTH DDS, & REID HIGGINBOTHAM states as follows:

                       PARTIES – JURISDICTION - VENUE

       1.     Plaintiff MARJORIE WILLIAMS is a citizen and resident of the State of

Missouri.

       2.     Defendant US DEPARTMENT OF HEALTH & HUMAN SERVICES

and AFFINIA HEALTHCARE and the employees/agents listed below are a Federal

Government entity and employees/agents protected by the Federal Tort Claims Act and

operate a healthcare facility known as St Louis Dental Center located at 1500 Park

Avenue in St Louis City, Missouri and at all times acted by and through its agents,

servants and employees, including but not limited to CLIFTON WHITWORTH DDS and
Case: 4:21-cv-01049-MTS Doc. #: 1 Filed: 08/23/21 Page: 2 of 5 PageID #: 2




REID HIGGINBOTHAM, and currently unidentified other healthcare provider

employees, staff and assistants.

       3.      This court has jurisdiction pursuant to 28 U.S.C 1331.

       4.      On July 28, 2020, Plaintiff submitted a Claim for Damage pursuant to the

Federal Tort Claims Act by submitting form OMB NO 1105-0008 to the US Department

of Health and Human Services, including all relevant medical records and supporting

documents of the claim.     It has been over six (6) months and the US Department of

Health and Human Services has not responded to the claim other than to acknowledge

receipt of the claim for damages.

       5.      The negligence and resultant injuries alleged herein occurred at

Defendant’s facility know as ST LOUIS DENTAL CENTER located at 1500 Park Ave,

St Louis City, State of Missouri and the negligent acts complained of herein occurred in

St Lousi City, State of Missouri.

                       FACTS COMMMON TO ALL COUNTS

       6.      That on or about October 11, 2019, Plaintiff presented for dental care at

Defendant’s facility ST LOUIS DENTAL.

       7.      Plaintiff complained of pain and was examined and assessed by

Defendant’s agent/employee HIGGINBOTHAM, a non-licensed healthcare provider,

presumably under the authority and supervision of Defendant’s agent/employee

WHITWORTH.

       8.      HIGGINBOTHAM examined and diagnosed Plaintiff with pain associated

with tooth #32 (Wisdom tooth).
Case: 4:21-cv-01049-MTS Doc. #: 1 Filed: 08/23/21 Page: 3 of 5 PageID #: 3




       9.      HIGGINBOTHAM recommended tooth extraction advising the tooth

could not be restored.

       10.     HIGGINBOTHAM attempted to perform a #32 tooth extraction.

       11.     HIGGINBOTHAM fractured the crown of the #32 tooth and attempted to

remove the tooth roots from the alveolar bone with a surgical hand piece.

       12.     Defendant WHITWORTH and other agents or employees of Defendant

intervened and or assisted sometime during the procedure.

       13      Plaintiff complained of severe pain and was advised that was normal and

would heal on its own.

       14.     On or about October 17, 2019 Plaintiff reported back to Defendant’s

facility complaining of ongoing severe pain in her jaw and was instructed that it was “dry

socket” and the extraction site needed to heal.

       15.     On October 21, 2019 Plaintiff reported to SSM DePaul Hospital

emergency room complaining of ongoing pain and was diagnosed with a fractured jaw.

       16.     On or about November 1, 2019 Plaintiff was diagnosed and treated at

Barnes Hospital for surgical repair of a compound fracture of her jaw.

       17.     Plaintiff has undergone multiple surgical repairs of her jaw and extensive

medical treatment.

   COUNT I – NEGLIGENCE AGAINST US DEPARTMENT OF HEALTH &
           HUMAN SERVICES d/b/a/ AFFINIA HEALTHCARE

       18.     Plaintiff restates paragraphs 1-17 as if fully set forth herein.

       19.     That defendant by and through its agents, employees, and staff owed a

duty to Plaintiff and breached that duty and standard of care and was negligent in its care

and treatment of plaintiff in the following respects:
Case: 4:21-cv-01049-MTS Doc. #: 1 Filed: 08/23/21 Page: 4 of 5 PageID #: 4




               a.      Defendant did not properly assess patient’s condition;

               b.      Defendant did not perform the appropriate procedure;

               c.      Defendant allowed an unqualified individual to perform an

                       extraction;

               d.      Defendant performed an improper extraction;

               e.      Defendant misdiagnosed Plaintiff’s fractured jaw;

               e.      Defendant negligently and reckless used excessive force to extract

                       the tooth and its roots;

               f.      Defendant negligently allowed an unqualified care provider to

                       perform the tooth extraction;

               g.      Defendant negligently supervised an unqualified care provider

                       during the tooth extraction.

       20.     That as a direct and proximate result of the negligence of defendant as

stated above, Plaintiff sustained a compound fracture of her jaw requiring multiple

surgeries and extensive follow up care.

       21.     Plaintiff suffered, suffers and will in the future continues to suffer great

physical pain and mental anguish, and that all of plaintiff’s injuries are permanent and

progressive.

       22.     That as a direct and proximate result of defendant’s negligence as stated

above, plaintiff has incurred medical expenses and will incur future medical expenses for

medical services required as a result of her injury.

       WHEREFORE,         Plaintiff   prays       for   judgment   against    defendant,   US

DEPARTMENT          OF     HEALTH         &   HUMAN         SERVICES         d/b/a   AFFINIA
Case: 4:21-cv-01049-MTS Doc. #: 1 Filed: 08/23/21 Page: 5 of 5 PageID #: 5




HEALTHCARE, for a fair and reasonable amount in excess of Twenty-Five Thousand

Dollars ($25,000.00), for costs herein expended, and for such other and further relief that

this court deems just and appropriate.




                                                     ________________________
                                                     Ben Sansone, #53852
                                                     SANSONE & LAUBER
                                                     7777 Bonhomme Ave
                                                     Suite 2100
                                                     Clayton, Missouri 63105
                                                     (314) 863-0500
                                                     (314) 677-3530 FAX
                                                     Ben@MissouriLawyers.com
                                                     ATTORNEY FOR PLAINTIFF
